Continued Examination Under 37 CFR 1.114
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10-2-2020 has been entered.
Claims 1,4,7,15,27-28,31-33 and 99-100 are allowed.   Claims 8-14 and 18 remain withdrawn from consideration.  Claim 16 is rejected for reasons made of record herein.  The allowability of the prior species of record are withdrawn in view of the amendment to the claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.  
Applicant's arguments have been carefully considered.  The rejection is now applied across all the species recited in the claim.  As the 70% identity structure function correlation has not been demonstrated for the species.  As related to the specific issue of siRNA with the species of p53-binding protein 1 (p53BP1).  Applicant argues that a person of skill in the art would know the sequence of the target transcript and a siRNA of about 12-29 nucleotides in length having a sequence at least 70% identical to the complementary sequence of a target transcript would likewise be apparent to those having ordinary skill in the art.  This is not persuasive.  At the time of the intention, the sequence identity does not predict the ability of the RNA to mediate gene silencing see for example Kurreck (Journal of Biomedicine and Biotechnology, Volume 2006, Article ID 83757. Pages 1-7; of record).  Even with the best algorithms available at the time of the invention, design algorithms to generate potent siRNA failed to silence their targeted gene (see abstract).  The issue remains that at the time of the invention siRNA for p53BP1 was not described in the art and the art at the time does not provide for a sequence structure correlation with the function of RNA interference and gene silencing.  As such, even with the claimed species is not described.  At the time of the invention the skilled artisan could not readily envision the particular structure which of a complementary sequence of a target transcript sequence would necessarily place a functioning interfering RNA structure in their hands without further testing as structure does not necessarily predict function at the time of the invention.  Applicant is not just claiming the structure but by means of recitation of siRNA University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895 and In re Kubin, 90 USPQ2d 1417 (Fed. Cir. 2009). In addition, the court has held that a method of identification of compounds (i.e. screening for variants) is not a description of the compounds per se that meet the requisite function to use in the associated methods.  University of Rochester v. G.D. Searle & Co. 69 USPQ2D 1886 (CAFC 2004.  Finally, function does not describe a structure, because the specification does not provide relevant identifying characteristics , including functional characteristics when coupled with known or disclosed correlation between function and structure.   The courts have held that in these instances, the specification lacks written description see Enzo Biochem Inc. v. Gen-Probe Inc.  63 USPQ2D 1609 (CAFC 2002) and University of Rochester v. G.D. Searle & Co. 69 USPQ2D 1886 (CAFC 2004).  When the genus is large and the specification lacks a known (art described) or disclosed correlation between structure and function, the written description of the specification does not convey possession of the claimed genus.
The rejection is maintained for the particular species and newly applied across all the species of the claim.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claim recites 70% identity as compared to  “the complementary sequence of a target” where the complement is not defined within the claims.  As such, the percent identity to a undefined complementary sequence is prima facie indefinite.



Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia Duffy whose telephone number is (571)272-0855.  The examiner can normally be reached on 7:30 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICIA DUFFY/Primary Examiner, Art Unit 1645